—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment after failing to timely contact the employer regarding his absences from work due to his arrest on Sunday, October 19,1997. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits. Claimant was aware of the employer’s attendance rule whereby employees who failed to timely report absences prior to their shifts for three consecutive days would be subject to automatic termination. Although claimant testified at one point that he contacted his employer prior to the start of his shift on Tuesday, October 22, 1997, he gave inconsistent testimony in this regard and the Board was within its authority in choosing to credit the statements contained in the employer’s termination letter over claimant’s testimony (see, Matter of Suarez [WFS Servs. — Sweeney], 237 AD2d 842). Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.